962 F.2d 959
The CHRONICLE PUBLISHING CO., Plaintiff-Appellant,v.R.H. RISON, etc., et al., Defendants-Appellees.Dannie MARTIN, Plaintiff-Appellant,v.R.H. RISON, etc., et al., Defendants-Appellees.
Nos. 90-16103, 90-16122.
United States Court of Appeals,Ninth Circuit.
Argued and Submitted Aug. 23, 1991.Decided April 28, 1992.

William Bennett Turner, Turner & Brorby, San Francisco, Cal., for plaintiff-appellant Martin.
James M. Wagstaffe, Cooper, White & Cooper, San Francisco, Cal., for plaintiff-appellant Chronicle.
William C. Brown, Crim.  Div., U.S. Dept. of Justice, Washington, D.C., for defendants-appellees.
Appeal from the United States District Court for the Northern District of California;  Charles A. Legge, Judge.
Before:  D.W. NELSON, HALL and FERNANDEZ, Circuit Judges.


1
Because of appellant Martin's release on parole, we find that the entire case is now moot.   The judgment of the district court, reported at 741 F.Supp. 1406 (N.D.Cal.1990), is VACATED and this matter REMANDED with directions to dismiss on the ground of mootness.